*889The mother’s appeal from so much of the order as denied her application for the return of the child Jovan W pending completion of the proceeding has been rendered academic by the Family Court’s completion of the proceeding and its concomitant fact-finding determination of neglect (see Matter of Charnel T., 49 AD3d 427 [2008]; Matter of Naila A., 39 AD3d 628, 629 [2007]; Matter of Eddie J., 273 AD2d 239 [2000]).
The mother’s remaining contention has also been rendered academic. Angiolillo, J.E, Dickerson, Austin and Cohen, JJ., concur.
Motion by the respondent on appeal from an order of the Family Court, Kings County, dated September 3, 2010, to dismiss the appeal as academic. By decision and order of this Court dated August 9, 2011, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
Ordered that the motion is denied as academic in light of the determination of the appeal. Angiolillo, J.E, Dickerson, Austin and Cohen, JJ., concur.